In an action to recover the proceeds of a fire insurance policy, the plaintiffs appeal from an order of the Supreme Court, Kings County (Garry, J.), dated May 12, 1994, which denied their motion, inter alia, to set aside the verdict in favor of the defendants.
*589Ordered that the order is affirmed, with costs.
The plaintiffs failed to demonstrate that the newly discovered evidence, either separately or cumulatively, was of such a nature that, if introduced at trial, probably would have resulted in a different verdict (see, CPLR 5015 [a] [2]; Bertan v Richmond Mem. Hosp. & Health Ctr., 131 AD2d 799). Therefore, their motion was properly denied. Copertino, J. P., Santucci, Altman and Friedmann, JJ., concur.